 MIEDCase      2:20-cv-11660-GAD-RSW
      (Rev. 8/07) Notice of Correction             ECF No. 16, PageID.191 Filed 03/17/21 Page 1 of 1


                                             UNITED STATES DISTRICT COURT
                                             EASTERN DISTRICT OF MICHIGAN


Twin Flames Universe.com Inc

                    Plaintiff(s),                                           Case No. 20-11660

 v.                                                                         Judge Gershwin A. Drain

                                                                            Magistrate Judge
Warner, et al

                    Defendant(s).
                                                           /

                                                   NOTICE OF CORRECTION

          Docket entry number 16         , filed   3/17/2021                , has been modified. The explanation for the correction

 is stated below.

            x   The docket entry was made on the wrong case.
                The corresponding document image was missing or incomplete.
                The wrong document image was associated.
                The wrong judicial officer was listed on the case docket.
                The filer information was inaccurate or omitted from the docket text.
                The judicial officer information was inaccurate or omitted from the docket text.
                The docket text was changed to include the Partial Payment Order.
                Other:



          If you need further clarification or assistance, please contact                                 at                      .



                                                                  .,1,.,$D(66,;, CLERK OF COURT


 Dated:
                                                                     Deputy Clerk
